Citation Nr: 1431262	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  12-33 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

Entitlement to service connection for a left shoulder disability as secondary to service-connected right shoulder disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from September 1982 to February 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in December 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  


FINDING OF FACT

Resolving the benefit of the doubt in the Veteran's favor, a left shoulder disability is related to the Veteran's service connected right shoulder disabilities.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability are met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection-Laws and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §3.303. 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 439 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. §3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that his right shoulder disabilities caused him to over use his left arm, and therefore caused injuries to that arm.  The Veteran is presently service connected for radiculitis of the right ulnar and median nerve, subacromial impingement of the right shoulder, residuals of a fracture of the right radius and ulna and scars of the right arm.

Included in the claim file is a September 2012 medical opinion from a VA physician.  Following a review of the Veteran's claim file, the VA physician concluded that the Veteran's left shoulder disability was less likely than not due to his right shoulder disabilities.  The examiner explained that over usage secondary to injury was controversial and considered anecdotal evidence at best; as there were no significant studies to correlate such claims.  

In an August 2012 letter from a private physician, Dr. C.H-C., felt that the Veteran's left shoulder problems were directly associated with his right shoulder injury.  He explained that the Veteran's difficulty with his left arm was directly due to over use from restricted motion and reduced strength of the right arm.  

When combined with the Veteran's lay observations of left shoulder over use secondary to his right shoulder disabilities, the evidence in favor of the Veteran's claim is, at the very least, in equipoise with the evidence against it.  

VA has failed to demonstrate by a preponderance of the evidence that a left shoulder disability is not related to service and, accordingly, service connection for a left shoulder disability is warranted.









ORDER

Entitlement to service connection for a left shoulder disability as secondary to service-connected right shoulder disabilities is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


